Memorandum Per Curiam.
Service upon the manager of the tenant was no compliance with sectionT3 of the General Associations Law. The court therefore acquired no jurisdiction over the tenant. An objection to the court’s jurisdiction may be taken by answer (Lloyd v. Sloan, 259 App. Div. 615).
Final order and judgment reversed, with twenty dollars costs, and final order directed in favor of tenant, dismissing the proceeding with costs, without prejudice to a new proceeding.
Hammer, Shten-tag and Hecht, JJ., concur.